Citation Nr: 1123452	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter is before the Board of Veterans' appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lung disability is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  Reopening of a claim of entitlement to service connection for a lung disability was denied in an unappealed November 2006 rating decision.  

2.  The evidence received since the November 2006 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for lung disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Entitlement to service connection for a lung disability was denied in an unappealed rating decision dated in December 1997 based on the absence of any medical evidence of a lung disability in service or currently.  The RO denied reopening of the claim in November 2006 because new and material evidence had not been presented.  The November 2006 decision was not appealed.

Although the RO has determined that new and material evidence has been presented since the November 2006 rating decision, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence received since the November 2006 rating decision includes the report of a May 2008 VA examination showing that the Veteran was found to have asthmatic bronchitis and a restrictive lung defect.  This evidence establishes an element of service connection that was lacking at the time of the November 2006 rating decision.  Therefore, it is new and material and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for lung disability is granted.


REMAND

The Veteran claims that he has lung scarring as a result of a fungal infection incurred in active service.  The Veteran was afforded a VA examination in response to his claim in May 2008 and the VA examiner provided an opinion against the Veteran's claim.  However, there is some question concerning the adequacy of the examination report.  In particular, the Board notes that the examiner described the Veteran as morbidly obese and attributed the Veteran's restrictive lung defect to his asthma and morbid obesity.  At the hearing before the undersigned, the Veteran denied that he was morbidly obese at the time of the VA examination and stated that he had no prior diagnosis of asthma.  He stated that his primary care physician believed that the VA examiner was referring to someone other than the Veteran.  At the hearing, the Veteran definitely was not morbidly obese.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present lung disorders.

The Board further notes that a summary of the Veteran's VA hospitalization in October and November 1973 is of record, but the Veteran believes that additional pertinent records from that period of hospitalization might be available.  Therefore, an effort to obtain any such records should also be made.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent records, to include any pertinent VA medical records from John Cochran VA Hospital for the period from October to November 1973.

2.	Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's lung disability.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each currently present lung disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically address whether the Veteran has any lung scarring that is consistent with the fungus infection suspected shortly after the Veteran's discharge from service.

The rationale for each opinion expressed must also be provided.

3.	The RO/AMC should also undertake any other development it determines to be warranted.

4.	Then, the RO/AMC should readjudicate the Veteran's claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)






This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


